Citation Nr: 0106516	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is competent to manage his affairs, 
including disbursement of funds without limitation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to June 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that the veteran was scheduled to appear and 
testify by videoconference at a hearing before a Member of 
the Board in November 2000, but that he failed to appear.  
The Board will, therefore, proceed to consider the veteran's 
appeal.  See 38 C.F.R. §§  20.700, 20.702 (2000).


FINDING OF FACT

Schizophrenia has rendered the veteran incompetent to handle 
his affairs, including finances.  


CONCLUSION OF LAW

The veteran is not competent to manage his affairs, including 
disbursement of funds without limitation.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA provides for VA to arrange for a medical 
examination and opinion, in certain circumstances and 
requires VA to notify the claimant of efforts to obtain 
certain types of records or records identified by the 
claimant, in certain circumstances.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  All records identified by the veteran were obtained 
by the RO, and he was afforded a psychiatric to determine 
whether he remained incompetent.  The Board, therefore, finds 
that VA has made reasonable efforts to assist the veteran and 
no further assistance is required by the VCAA.

The record discloses that, from December 1987, approximately 
6 months after his separation from service, until early 1992, 
the veteran was repeatedly admitted to a state mental 
hospital for evaluation and treatment.  At hospital discharge 
in February 1992, the Axis I diagnoses were schizoaffective 
disorder versus schizophrenia, paranoid type, and substance 
abuse, and the veteran was taking multiple psychotropic 
medications.

At a VA psychiatric examination in March 1992, the diagnosis 
was schizophrenia, chronic undifferentiated type.

A rating decision in April 1993 granted service connection 
for schizophrenia, undifferentiated type, assigned a 
disability evaluation of 100 percent, and found the veteran 
to be incompetent.

In October 1998, a private psychiatrist reported that the 
veteran had a history of non-compliance with prescribed 
medication; he had no idea that there was anything wrong with 
him; and he also had a history of violence, including 
violence toward his own grandfather.  On examination, he was 
very anxious and reported having visions of God telling him 
what was right and wrong.  He also indicated feeling sad and 
sleeping poorly.  The diagnoses on Axis I were 
schizoaffective disorder, bipolar type, and alcohol 
dependence.  The psychiatrist reported an opinion that the 
veteran was a potentially very labile and dangerous 
individual, and the agitation and anger he had exhibited in 
the past would recur if he lowered the dosage of his 
medication without appropriate supervision.

At a VA psychiatric examination in July 1999, the veteran 
stated that wanted to "handle my own money."  His history 
of a major mental disorder was noted.  He admitted to the use 
of alcohol.  On mental status examination, he said that he 
had more than one personality.  The diagnosis on Axis I was 
schizophrenia, paranoid type.  The examiner found that the 
veteran was not competent to handle his own affairs.

Applicable regulations provide that a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  

In the veteran's case, the Board accepts the findings of the 
VA psychiatrist who reported that the veteran is incapable of 
managing his affairs, including disbursement of funds, by 
reason of a major mental disorder.  There is no convincing 
evidence of record that the veteran, who is rated as 100 
percent disabled by psychiatric illness, has recovered from 
mental illness and become competent.  The Board, therefore, 
finds that the veteran is incompetent for VA purposes.  
38 C.F.R. § 3.353. 


ORDER

The veteran having been found incompetent to manage his 
affairs, including disbursement of funds without limitation, 
the appeal is denied.
  

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

